DETAILED ACTION
The action is responsive to the Application filed on 03/25/2021. Claims 1-9 are pending in the case. Claims 1 and 6 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. During examination, the claims must be interpreted as broadly as their terms reasonably allow (In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)).  Claims 6-8 recite a “system," in which no structure except for “modules” are positively recited. The broadest reasonable interpretation of a claim drawn to a system covers software per se in view of the ordinary and customary meaning of system, particularly when the specification defines “modules” as being “software modules” (Specification paragraph 0019).  Software per se is not a "process," a "machine," a "manufacture," or a "composition of matter" as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of "processor." Claim 9 is rejected under the same rationale since it depends from claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “said extraction module” which lacks antecedent basis therefore making the claim indefinite. For the purposes of examination, Examiner assumed the claim to depend from claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ang (US 20190018675 A1).

As to claim 1, Ang discloses a method for performing at least one task involving at least one interaction with a user interface, the method comprising:
a) receiving said user interface ("the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications,” Ang paragraph 0018);
b) analyzing said user interface using machine learning to determine different areas of said user interface ("the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications, analyze the one or more GUI images via an image recognition algorithm to identify a position and associate a function for each of one or more user input controls found in the images," Ang paragraph 0018; "Once downloaded, the images are examined by one or more pieces of code which are capable of machine learning (e.g., artificially intelligent program(s)) which analyze the format, placement of text and buttons, data entry fields, etc. to automatically generate executable code that can be used to automatically control the software," Ang paragraph 0041);
c) analyzing said user interface using machine learning to determine data associated with each of said areas determined in step b) ("In a further example, the bot uses Natural Language Processing (NLP) algorithms to parse user instructions. The bot may be taught how to interpret human commands (text (string)/chat/email) and convert those user instruction sets into executable instructions, such as clicking, selecting, text input, etc," Ang paragraph 0012);
d) determining, using machine learning, which areas in said user interface contain data relevant to said at least one task ("An example of executable instructions may be 'Enter First Name”=>“Textbox Input' (90-97% probability) 'Parameters: First Name'. At run-time, the bot looks to identify the appropriate control through which to enter the first name. For example, the bot may identify the control based on what has been learned from prior examination of related screen shots or else it will try to locate the control based on label/text extraction and algorithms to find the control for 'First Name.' The words 'First Name' immediately adjacent to a textbox input indicate a high probability for that input to be the correct control," Ang paragraph 0013; Ang Figure 7 701 “Elmo, Please add ‘Bob Smith’ With email bsmith@o.com to the accounting system” command with name and email data);
e) executing said at least one task by executing at least one interaction with either: 
- at least one of said areas determined in step d) ("At run-time, the bot looks to identify the appropriate control through which to enter the first name," Ang paragraph 0013; "For example, using voice commands, an end user may instruct the system 10 to please add 'Bob Smith' to a QuickBooks contact page. The system 10 can discern from these spoken commands that it should carry out the action of adding 'Bob Smith' to the QuickBooks contact page... The ; or 
- data contained in said at least one of said areas.

As to claim 2, Ang further discloses a method according to claim 1, wherein step b) is accomplished by segmenting said user interface into different areas ("the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications, analyze the one or more GUI images via an image recognition algorithm to identify a position and associate a function for each of one or more user input controls found in the images," Ang paragraph 0018, identifying the positions of user input controls (i.e., segmenting the user interface)).

As to claim 3, Ang further discloses a method according to claim 1, further comprising a step of determining which areas of said user interface can be activated ("the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications, analyze the one or more GUI images via an image recognition algorithm to identify a position and associate a function for each of one or more user input controls found in the images," Ang paragraph 0018, identifying the positions of user input controls (i.e., which area of the user interface that can be activated)).

As to claim 4, Ang further discloses a method according to claim 1, further comprising a step of determining which areas of said user interface comprises at least one field into which data is to be entered ("the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications, analyze the one or more GUI images via an image recognition algorithm to identify a position and associate a function for each of one or more user input controls found in the images," Ang paragraph 0018; "At run-time, the bot looks to identify the appropriate control through which to enter the first name," Ang paragraph 0013, identifying the positions of text user input controls (i.e., which area of the user interface into which data can be entered)).

claim 5, Ang further discloses a method according to claim 1, wherein said at least one task includes at least one of: 
- copying data into a data entry field in said user interface ("The execution instructions may be instructions to click a button, input text, select checkboxes, selects drop down options within an application, etc. or any combination thereof," Ang paragraph 0019); 
- activating at least one button on said user interface ("The execution instructions may be instructions to click a button, input text, select checkboxes, selects drop down options within an application, etc. or any combination thereof," Ang paragraph 0019); 
- copying data from at least one area in said user interface; and 
- selecting data from at least one area in said user interface ("The execution instructions may be instructions to click a button, input text, select checkboxes, selects drop down options within an application, etc. or any combination thereof," Ang paragraph 0019, system can automatically select checkboxes or drop down options (i.e., selecting data from an area in the user interface)).

As to claim 6, Ang discloses a system for determining components of a user interface, the system comprising: 
- an area determination module for determining different areas in said user interface ("the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications, analyze the one or more GUI images via an image recognition algorithm to identify a position and associate a function for each of one or more user input controls found in the images," Ang paragraph 0018; “In this embodiment, the centralized server 100 hosts one or more artificial intelligence (AI) programs, algorithms, etc. These AI programs are run by the server's 100 central processing unit (CPU) 101 and stored upon its memory 102. The AI programs conduct various tasks to analyze and learn how to control various other software programs 160,” Ang paragraph 0037); 
- a recognition module for determining a function for at least one of said different areas in said user interface ("the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications, analyze the one or more GUI images via an image recognition ; 
- a data processing module for determining data associated with at least one of said different areas in said user interface ("In a further example, the bot uses Natural Language Processing (NLP) algorithms to parse user instructions. The bot may be taught how to interpret human commands (text (string)/chat/email) and convert those user instruction sets into executable instructions, such as clicking, selecting, text input, etc," Ang paragraph 0012); 
wherein 
- said recognition module receives an output of said area determination module to thereby assign functions to said at least one area in said user interface ("the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications, analyze the one or more GUI images via an image recognition algorithm to identify a position and associate a function for each of one or more user input controls found in the images," Ang paragraph 0018); 
- said data processing module receives an output of said recognition module to thereby assign data to be associated with said at least one area in said user interface ("An example of executable instructions may be 'Enter First Name”=>“Textbox Input' (90-97% probability) 'Parameters: First Name'. At run-time, the bot looks to identify the appropriate control through which to enter the first name. For example, the bot may identify the control based on what has been learned from prior examination of related screen shots or else it will try to locate the control based on label/text extraction and algorithms to find the control for 'First Name.' The words 'First Name' immediately adjacent to a textbox input indicate a high probability for that input to be the correct control," Ang paragraph 0013; Ang Figure 7 701 “Elmo, Please add ‘Bob Smith’ With email bsmith@o.com to the accounting system” command with name and email data).

As to claim 7, Ang further discloses the system according to claim 6, wherein said data processing module includes an extraction module to recognize text data in said user interface ("The one or more GUI images may be further analyzed by a text extraction program to identify a position .

As to claim 8, Ang further discloses the system according to claim 7, wherein said data processing module includes a text processing module to assign text data recognized by said extraction module to said at least one area in said user interface ("The one or more GUI images may be further analyzed by a text extraction program to identify a position and associate a function for each of one or more user input controls found in the images. The text extraction program may utilize optical character recognition. The identified position of an input control may be a centroid position of the input control. The execution instructions may be instructions to click a button, input text, select checkboxes, selects drop down options within an application, etc. or any combination thereof," Ang paragraph 0019; "Alternatively, if the program control is a text box or combo box, the control finder program 510 is programmed to check directly to the right or directly below where an indicated label is found. For example, if the label is ‘First Name’ the system 10 will use text extraction to get coordinates of the ‘First Name’ label, and then locate the program control nearest to the right or directly below the label," Ang paragraph 0055; "An example of executable instructions may be 'Enter First Name”=>“Textbox Input' (90-97% probability) 'Parameters: First Name'. At run-time, the bot looks to identify the appropriate control through which to enter the first name. For example, the bot may identify the control based on what has been learned from prior examination of related screen shots or else it will try to locate the control based on label/text extraction and algorithms to find the control for 'First Name.' The words 'First Name' immediately adjacent to a textbox input indicate a high probability for that input to be the correct control," Ang paragraph 0013).

As to claim 9, Ang further discloses the system according to claim 6, wherein an output of said system is used to execute at least one task on said user interface, said at least one task involving at least one interaction with either: 
- at least one of said areas in said user interface ("At run-time, the bot looks to identify the appropriate control through which to enter the first name," Ang paragraph 0013; "For example, using ; or 
- with data contained in said at least one of said areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180095651 A1 to Manske et al. discloses semi-automatic object reuse across application parts where a form is analyzed to automatically fill in the form with user data using machine learning;
US 20190324781 A1 to Ramamurthy et al. discloses robotic script generation based on process variation detection where machine learning models and optical character recognition of forms are used to help autofill the form;
US 20160019197 A1 to Iasi et al. discloses systems and methods for location, identifying and mapping electronic form fields where machine learning an artificial intelligence is used to determine form field functions and to automatically associate data with the form fields; and
US 20170199857 A1 to Greiner discloses a system and method for online purchase autofill where machine learning is used to identifier and understand fields in a form and user information is autofilled into the forms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171